Citation Nr: 1201460	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date earlier than January 23, 2009, for the award of service connection for a traumatic brain injury (TBI) with headaches.

2. Entitlement to an initial evaluation in excess of 10 percent for TBI with headaches.

3. Entitlement to an evaluation in excess of 30 percent for a generalized anxiety disorder.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Clarification of Issues on Appeal

Initially, the Board observes the Veteran specifically excluded the issue of entitlement to TDIU when he perfected the instant appeal.  See February 2010 VA Form 9.  However, the Board observes that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the Veteran's prior contentions that his service-connected disabilities render him unemployable, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.

The issues of entitlement to increased evaluations for TBI with headaches and a generalized anxiety disorder, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's initial claim of service connection for residuals of a traumatic brain injury (TBI), claimed as "residuals of injury on fall in unopened parachute," was received on December 13, 1967, within one year of his separation from active service on November 30, 1967; the claim remained pending and unadjudicated until the August 2009 rating decision that awarded service connection for TBI with headaches.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of December 1, 1967, but no earlier, for the award of service connection for TBI with headaches have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Discussion

In the August 2009 rating decision currently on appeal, the Veteran was awarded service connection for TBI with headaches, effective January 23, 2009.  In appealing the effective date assigned, the Veteran asserts an earlier effective date for the award of service connection for TBI with headaches is warranted.  For the sake of clarity, the Board will briefly discuss the factual background in the instant case, as well as relevant law and regulations, prior to addressing the merits of the Veteran's claim.

Factual Background

The Veteran's VA Form 21-526, Veteran's Application for Compensation or Pension, was received by the RO in San Juan, Puerto Rico, on December 12, 1967.  In this claim, the Veteran requested benefits for "[r]esiduals of injury on fall in unopened parachute.  [p]ossible nervousness [and] left eye condition."  

The report of a January 1968 psychiatric examination reflects he complained of headaches.  Likewise, the medical history portion of a January 1968 VA examination notes the Veteran's history of in-service head injury, and indicates the Veteran complained of monthly episodes of cephalea (headaches) over the periorbicular region.  A "rule out" diagnosis of peripheric neuritis (posttraumatic) on the left frontal region with migraine equivalent headaches was rendered.

In a May 1968 rating decision, the Veteran was awarded service connection for an anxiety reaction with non-organic diplopia.  In discussing the Veteran's claim, the May 1968 rating decision notes "VA exams were negative except for anxiety reaction, with complaints of headache...."  No notice letter accompanying the May 1968 rating decision is of record.

The Veteran twice sought an increased evaluation, and was denied by rating decisions dated January 1973 and March 2005.  The Board notes that neither rating decision addressed the Veteran's complaints of headaches associated with his in-service head injury.  

In January 2009, the Veteran filed the instant claim, explicitly requesting service connection for "brain damage with headaches and/or brain concussion."  A March 2009 TBI examination notes a mild traumatic brain injury confirmed in the Veteran's service treatment records and despite no headaches being noted in service treatment records, the Veteran claimed them in 1968.  The August 2009 rating decision currently on appeal awarded service connection for TBI with headaches effective January 23, 2009, the date his current claim was received by the RO.

Laws and Regulations

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i) (2011).  Under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

VA is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  However, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically).

Analysis

The Veteran asserts that he is entitled to an effective date earlier than January 23, 2009, for the award of service connection for TBI with headaches.  Essentially, he asserts that he filed a claim for residuals of an in-service parachute accident, and records associated with this claim, including two VA examinations, indicate he suffered from headaches associated with the in-service head injury.  In essence, the Veteran is asserting that the RO never addressed his claim prior to the August 2009 rating decision currently on appeal.

VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Board finds that the Veteran's December 1967 claim for benefits, read together with the accompanying medical evidence, reasonably raised a claim for service connection for headaches associated with an in-service head injury.  The Board points out that the Veteran filed a claim for "residuals of injury on fall in unopened parachute."  In conjunction with his claim, he was provided two VA examinations, both of which noted the Veteran's complaints of headaches associated with the in-service head injury.  A January 1968 VA examination report clearly notes the Veteran suffers from migraine equivalent posttraumatic headaches.  In light of these VA examination reports, the Board finds it is reasonable to interpret the Veteran's original claim so as to include his complaints of headaches associated with an in-service head injury.

Having determined that a claim for service connection for headaches associated with TBI was reasonably raised by the Veteran in December 1967, the next question at issue is whether that claim remained unadjudicated and pending until the RO's August 2009 rating decision that awarded service connection.

The applicable case law on the question of unadjudicated claims is conflicting.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the Federal Circuit held that where a veteran files more than one claim at a time and the rating decision acts on one claim but not another, the second claim is deemed denied, and the appeal period begins to run.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), however, the Court of Appeals for Veterans Claims (Court) held that a reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent claim for the same disability.  See also Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (affirming Ingram).

In determining whether the Veteran's claim had been previously adjudicated, the key question is whether sufficient notice was provided to the Veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009)("[T]he implicit denial rule is, at bottom, a notice provision.").  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

In the instant case, the May 1968 rating decision specifically addressed service connection for "nervous and eye condition."  However, this rating decision failed to specifically address the Veteran's reasonably construed claim of service connection for residuals of a TBI (claimed as residuals of injury on fall in unopened parachute), to include headaches.  Furthermore, the Veteran's claim of service connection for TBI with headaches was not addressed in either the January 1973 or March 2005 rating decisions denying an increased evaluation for a generalized anxiety disorder.  A reasonable person would not have interpreted the May 1969, January 1973 or March 2005 rating decisions as evidencing VA's intent to dispose of a claim of service connection for residuals of a TBI.  

In considering the Veteran's claim, the Board notes that no rating decision of record, prior to the January 2009 rating decision currently on appeal, addresses the substance of the Veteran's reasonably raised claim of service connection for TBI with headaches.  Furthermore, as the notice letter accompanying the May 1968 rating decision is not of record, the Board cannot determine whether the Veteran was provided sufficient notice to allow him to "reasonably understand" that his claim had been denied.  See Jones, supra.  As such, the Board finds that the Veteran's claim of service connection remained pending from December 1967 claim for benefits to the August 2009 rating decision currently on appeal.

Consequently, as the Veteran filed his initial claim for benefits within one year of service separation, the Board finds that an effective date of December 1, 1967, the day following separation from active service, is warranted.  See 38 C.F.R. § 3.400(b)(2)(i).

ORDER

An effective date of December 1, 1967, for the award of service connection for traumatic brain injury with headaches, is granted.


REMAND

The Veteran seeks increased evaluations for TBI with headaches, a generalized anxiety disorder, as well as a total disability evaluation based on unemployability.  During the development of the instant claim, the Veteran submitted a December 2009 statement indicating he continues to receive treatment at the San Juan VA Medical Center, and requested records related to this treatment be obtained and considered in adjudicating his appeal.  However, the Board notes that no additional treatment records have been associated with the claims file since August 2009.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a remand is necessary to allow any outstanding VA treatment records to be obtained and associated with the claims file.

In addition, the Board observes the Veteran has not been provided a VA examination to determine the severity of his anxiety disorder and TBI with headaches since March 2009.  As such, on remand, the Veteran should be provided a new VA examination with respect to these disabilities to assist the Board in determining their current severity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Assign an initial evaluation for traumatic brain injury with headaches for the period December 1, 1967, to January 23, 2009.

2. Obtain all outstanding VA treatment records and reports from the San Juan VAMC as of August 2009.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for a VA psychiatric examination to ascertain the severity of his service-connected generalized anxiety disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of these conditions.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

4. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected traumatic brain injury with headaches.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

5. The Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due solely to his service-connected disabilities (generalized anxiety disorder and TBI with headaches).  If it is determined that an additional examination of the Veteran is necessary in order to render this opinion, one is to be arranged.  Detailed rationale is requested for the opinion provided.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


